DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 1-2, 5, 44-56, 58-59, and 61-63 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 07/08/2013, 07/30/2013, 09/20/2013, 04/02/2013, 07/14/2014, 08/04/2014, 08/22/2014, 09/22/2014, 10/26/2015, 09/19/2016, 10/10/2016, 01/10/2017, 05/10/2017, 12/06/2018, 06/27/2019, and 08/15/2019 have been taken into account.

Response to Amendment
In the amendment dated 01/04/2021, the following has occurred: Claims 1, 51, and 55 have been amended; Claims 57 and 60 have been canceled; Claims 61-63 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5, 44-56, 58-59, and 61-63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 01/04/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5, 44, 50-56, 58-59, and 61-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (WO 2012/036212) in view of Schϋler (US Patent No. 7,544,142). (For the translation, see US Patent No. 8,616,645. It is noted, for the purposes of using the translation, the examiner utilized the citations from the US publication below, which is the equivalent of WO 2012/036212.)
Regarding Claim 1, Ito discloses a vibration isolation system interposed between a platform and a base, the system comprising: an electric motor (Ito: Fig. 4-6; 16, 34) comprising a first rotor (Ito: Fig. 4-6; 16, 34b); a first drive link (Ito: Fig. 4-6; 22) with a first end and a second end, wherein the first end of the first drive link is rotatably attached to the first rotor so that the first drive link is configured to rotate relative to the first rotor, and the second end of the first drive link is rotatably attached to the platform (Ito: Fig. 4-6; 24), wherein the first drive link is configured to rotate about an axis parallel to an axis of rotation of the first rotor; and a second drive link (Ito: Fig. 4-6; 12) with a first end and a second end, wherein the first end of the second drive link is rotatably attached to the first rotor so that the second drive link is configured to rotate relative to the first rotor, and the second end of the second drive link is rotatably attached to the base (Ito: Fig. 4-6; 3, 4), wherein the second drive link is configured to rotate about an axis parallel to an axis of rotation of the second rotor.
Ito fails to disclose an electric motor comprising a first rotor and a second rotor. However, Schϋler teaches an electric motor comprising a first rotor (Schϋler: Fig. 2C, 3B; 22, 32’) and a second rotor (Schϋler: Fig. 2C, 3B; 24, 36’).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the single rotor motor in Ito with the dual rotors from Schϋler, with a reasonable (Schϋler: Col. 1, Ln. 43-67; Col. 2, Ln. 1-10, 37-54; Col. 13, Ln. 24-32). [Note: The links of Ito would each be rotatably connected to crank arm 16 which is actuated by element 38 of Schϋler and is connected to both rotors, thereby enabling the same adjustments to occur while taking up a lower profile.]
Regarding Claim 2, Ito, as modified, teaches the vibration isolation system of claim 1 a first force produced by the electric motor (Ito: Fig. 4-6; 16, 34) is transmitted by the first drive link (Ito: Fig. 4-6; 22) to the platform (Ito: Fig. 4-6; 24) and a second force produced by the electric motor is transmitted by the second drive link (Ito: Fig. 4-6; 12) to the base (Ito: Fig. 4-6; 3, 4).
Regarding Claim 5, Ito, as modified, teaches the vibration isolation system of claim 1 wherein a relative rotation between the first (Schϋler: Fig. 2C, 3B; 22, 32’) and second rotors (Schϋler: Fig. 2C, 3B; 24, 36’) with respect to each other is less than one full revolution for displacement of the platform (Ito: Fig. 4-6; 24) relative to the base (Ito: Fig. 4-6; 3, 4) over an entire range of travel. [Note: As the range of travel has not been specifically defined, any motion caused by a less than full rotation of the rotors reads on the claim.]
Regarding Claim 44, Ito, as modified, teaches the vibration isolation system of claim 1 wherein at least one of the first rotor (Schϋler: Fig. 2C, 3B; 22, 32’) and the second rotor (Schϋler: Fig. 2C, 3B; 24, 36’) includes an integrated crank arm (Ito: Fig. 4-6; 16), wherein the integrated crank arm is rotatably attached to one of the first end of the first drive link (Ito: Fig. 4-6; 22) and the first end of the second drive link (Ito: Fig. 4-6; 12).  
Regarding Claim 50, Ito, as modified, teaches the vibration isolation system of claim 1, wherein the isolation system supports a seat in a vehicle (Ito: Fig. 1).  

Regarding Claim 51, Ito discloses a vibration isolation system interposed between a platform and a base, the system comprising: an electric motor comprising a first rotor (Ito: Fig. 4-6; 16, 34b), and wherein the electric motor is configured to translate relative to the platform and to the base (Ito: Fig. 4-6); a first drive link (Ito: Fig. 4-6; 22) attached at a first end to the first rotor and at a second end to the platform (Ito: Fig. 4-6; 24); and a second drive link (Ito: Fig. 4-6; 12) attached at a first end to the first rotor and at a second end to the base (Ito: Fig. 4-6; 3, 4), wherein the first drive link is attached to the first rotor at a single attachment point (Ito: Fig. 4-6; 21), and wherein the second drive link is attached to the first rotor at a single attachment point (Ito: Fig. 4-6; 15).
Ito fails to disclose an electric motor comprising a first rotor and a second rotor, wherein the first rotor and second rotor are concentric with one another. However, Schϋler teaches an electric motor comprising a first rotor (Schϋler: Fig. 2C, 3B; 22, 32’) and a second rotor (Schϋler: Fig. 2C, 3B; 24, 36’) wherein the first rotor and second rotor are concentric with one another (Schϋler: Fig. 2C, 3B). [Note: See the rejection of claim 1 for motivation and further explanation.]
Regarding Claim 52, Ito, as modified, teaches the vibration isolation system of claim 51, wherein the first drive link (Ito: Fig. 4-6; 22) is configured and arranged to rotate relative to the first rotor (Schϋler: Fig. 2C, 3B; 22, 32’) about the single attachment point (Ito: Fig. 4-6; 21) between the first drive link and the first rotor.  
Regarding Claim 53, Ito, as modified, teaches the vibration isolation system of claim 51, wherein the second drive link (Ito: Fig. 4-6; 12) is configured and arranged to rotate relative to the second rotor (Schϋler: Fig. 2C, 3B; 24, 36’) about the single attachment point (Ito: Fig. 4-6; 16) between the second rotor and the second drive link.  
Regarding Claim 54, Ito, as modified, teaches the vibration isolation system of claim 51, wherein the isolation system supports a seat in a vehicle (Ito: Fig. 1).  
Claim 55, Ito, as modified, teaches the vibration isolation system of claim 54, wherein the seat is attached to the platform (Ito: Fig. 4-6; 24).
Regarding Claim 56, Ito, as modified, teaches the vibration isolation system of claim 1, wherein the electric motor (Ito: Fig. 4-6; 16, 34) is free to translate relative to the platform (Ito: Fig. 4-6; 24) and to the base (Ito: Fig. 4-6; 3, 4).
Regarding Claim 58, Ito, as modified, teaches the vibration isolation system of claim 1, wherein the first rotor (Schϋler: Fig. 2C, 3B; 22, 32’)  and second rotor (Schϋler: Fig. 2C, 3B; 24, 36’) are concentric with one another.
Regarding Claim 59, Ito, as modified, teaches the vibration isolation system of claim 51, wherein the first drive link (Ito: Fig. 4-6; 22) is rotatably attached to the first rotor and rotates about an axis parallel to an axis of rotation of the first rotor, and wherein the second drive link (Ito: Fig. 4-6; 12) is rotatably attached to the second rotor and rotates about an axis parallel to an axis of rotation of the second rotor (Schϋler: Fig. 2C, 3B; 24, 36’).
Regarding Claim 61, Ito, as modified, teaches the vibration isolation system of claim 1, wherein the first rotor (Schϋler: Fig. 2C, 3B; 22, 32’) and the second rotor (Schϋler: Fig. 2C, 3B; 24, 36’) are concentric with one another.  
Regarding Claim 62, Ito, as modified, teaches the vibration isolation system of claim 1, wherein the first rotor (Schϋler: Fig. 2C, 3B; 22, 32’) and the second rotor (Schϋler: Fig. 2C, 3B; 24, 36’) are magnetically coupled.  
Regarding Claim 63, Ito, as modified, teaches the vibration isolation system of claim 51, wherein the first rotor (Schϋler: Fig. 2C, 3B; 22, 32’) and the second rotor (Schϋler: Fig. 2C, 3B; 24, 36’) are magnetically coupled.


Claims 45-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (WO 2012/036212) in view of Schϋler (US Patent No. 7,544,142) as applied to claims 1 and 44 above, and further in view of Paillard et al. (US Pub. No. 2006/0237885).
Regarding Claim 45, Ito, as modified, teaches the vibration isolation system of claim 1, but fails to explicitly disclose a bearing, wherein the first end of the first drive link is rotatably attached to the first rotor with the bearing. However, Paillard teaches a bearing (Paillard: Fig. 7; 10, 14), wherein a first end of a first drive link (Paillard: Fig. 7; 6) is rotatably attached to a structure with the bearing.  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the ends of the links in Ito with the bearings from Paillard, with a reasonable expectation of success, in order to provide a means of allowing the links to pivot with respect to the rest of system with reduced friction (Paillard: [0062]), thereby helping prevent damage to the pivot points through repeated use.
Regarding Claim 46, Ito, as modified, teaches the vibration isolation system of claim 1 but fails to explicitly disclose a bearing, wherein the second end of the first drive link is rotatably attached to the platform with the bearing. However, Paillard teaches a bearing (Paillard: Fig. 7; 8, 12), wherein a second end of a first drive link (Paillard: Fig. 7; 6) is rotatably attached to a platform with the bearing. [Note: See the rejection of claim 45 for motivation.]
Regarding Claim 47, Ito, as modified, teaches the vibration isolation system of claim 1, but fails to explicitly disclose a bearing, wherein the first end of the second drive link is rotatably attached to the second rotor with the bearing. However, Paillard teaches a bearing (Paillard: Fig. 7; 9, 13), wherein a first end of a second drive link (Paillard: Fig. 7; 7) is rotatably attached to a structure with the bearing.  
Regarding Claim 48, Ito, as modified, teaches the vibration isolation system of claim 1 further comprising a bearing, wherein the second end of the second drive link is rotatably attached to the base with the bearing. but fails to explicitly disclose a bearing, wherein the (Paillard: Fig. 7; 11, 15), wherein a second end of a second drive link (Paillard: Fig. 7; 7) is rotatably attached to a base with the bearing. [Note: See the rejection of claim 45 for motivation.]
Regarding Claim 49, Ito, as modified, teaches the vibration isolation system of claim 44, but fails to explicitly disclose a bearing wherein the integrated crank arm is rotatably attached to one of the first drive link and the second drive link with the bearing. However, Paillard teaches a bearing (Paillard: Fig. 7; 8, 9, 12, 13) wherein an arm (Paillard: Fig. 7; 5) is rotatably attached to one of a first drive link and a second drive link (Paillard: Fig. 7; 6, 7) with the bearing. [Note: See the rejection of claim 45 for motivation.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631   

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631